UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2276


ARKALGUD N. LAKSHMINARASIMHA,

                Plaintiff – Appellant,

          v.

UNITED STATES (FEDERAL BUREAU OF INVESTIGATION); ATTORNEY
GENERAL; OFFICE OF THE PRESIDENCY OF THE UNITED STATES,

                Defendants – Appellees.



                             No. 10-1080


ARKALGUD N. LAKSHMINARASIMHA,

                Plaintiff – Appellant,

          v.

UNITED STATES (FEDERAL BUREAU OF INVESTIGATION); ATTORNEY
GENERAL; OFFICE OF THE PRESIDENCY OF THE UNITED STATES,

                Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:09-cv-00375-FL)


Submitted:   June 17, 2010                 Decided:   June 23, 2010
Before MOTZ and   KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arkalgud N. Lakshminarasimha, Appellant Pro Se. Matthew Fesak,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In    these       consolidated         appeals,       Arkalgud       N.

Lakshminarasimha appeals the district court’s order dismissing

his civil action for lack of subject-matter jurisdiction and the

court’s     case    management     order       directing    the    Government      to

respond     to     pending     motions,       setting   a   deadline       for    the

Government’s        response      to   the         complaint,      and     directing

Lakshminarasimha        to   refrain      from     filing   additional      motions

pending the court’s review of and ruling on motions pending in

his case. *

              Because    Lakshminarasimha’s         informal      briefs   fail    to

address the district court’s basis for dismissing his complaint

and fail to raise any arguments relevant to the court’s case

management order, those issues have been abandoned.                         See 4th

Cir. R. 34(b); Edwards v. City of Goldsboro, 178 F.3d 231, 241

n.6 (4th Cir. 1999).         Accordingly, we affirm the decision of the

district court.         We also deny Lakshminarasimha’s motions seeking

emergency      hearings,     to   seal,       to    amend   the    complaint,      to

expedite, to respond, for emergency reinstatement and access to




     *
        While interlocutory when the appeal was filed, the
district court’s subsequent final order permits review of this
order under the doctrine of cumulative finality.      See Equip.
Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347
(4th Cir. 1992).



                                          3
his children, for additional time to submit an amended appellate

brief, and for emergency and other relief.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4